Citation Nr: 0121049	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, T12-L1, with traumatic arthritis of the lumbar 
spine, residuals of injury, currently rated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for chronic sinusitis, 
currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to March 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Board observes that the above-referenced rating decision 
dated in May 2000, the RO determined that a claim by the 
veteran for entitlement to service connection for bipolar 
disorder and mixed personality disorder was not well 
grounded.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  This matter is therefore referred 
to the RO for all actions deemed appropriate.  


REMAND

In the present case, the veteran contends that the 
evaluations assigned for his service-connected back and 
sinusitis disabilities are inadequate to reflect their 
current level of severity.  In this regard, review of the 
record shows that the veteran was most recently afforded VA 
orthopedic and respiratory examinations in November 1999.  
Review of both examination reports shows that the respective 
examiner indicated, in response to an examination report 
heading entitled "Review of Medical Records," that "[n]o 
records [were] available."  The Board notes that such 
medical examinations should "take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  
Accordingly, the Board is of the opinion that the veteran 
should be afforded thorough and contemporaneous VA orthopedic 
and respiratory examinations, to include a review of his 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology.

Review of the record also reveals that the veteran has been 
treated at the Central Texas Veterans Health Care System, 
most recently in April 2001, at which time he was diagnosed 
with degenerative joint disease.  Another VA outpatient 
record, dated in February 2001, shows diagnoses of, in 
pertinent part, degenerative joint disease and allergic 
rhinitis.  

Records are also shown to have been associated with the 
veteran's claims folder from the Social Security 
Administration (SSA).  These records include a SSA decision, 
dated in November 1993, which informed the veteran that he 
was entitled to a period of disability commencing in March 
1990.  The decision also noted that the veteran had not been 
engaged in substantial gainful activity since March 1990 and 
that medical evidence, which, notes the Board, was also 
obtained from SSA, confirmed that the veteran had "severe" 
impairments, to include degenerative joint disease.  

The Board also observes that the veteran is seeking 
entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.  
Review of the evidentiary record reflects that service 
connection is in effect for degenerative disc disease, T12-
L1, with traumatic arthritis of the lumbar spine, residuals 
of injury, currently rated as 40 percent disabling; and for 
chronic sinusitis, currently rated as 10 percent disabling.  
The combined service-connected disability rating is 50 
percent.  Based upon the factual scenario of this case, to 
include consideration of the fact that the issues on appeal 
concerning entitlement to increased ratings require 
additional evidentiary development as well as the fact that 
the veteran was in 1993 determined by SSA to have "severe" 
impairments, the Board is of the opinion that a social and 
industrial survey should be undertaken by a VA social worker 
to clarify the veteran's occupational history.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
furnished recent treatment for his 
service-connected back and/or sinus 
disabilities.  He should be requested to 
furnish signed authorizations for release 
of medical records in connection with 
each private source he identifies, so 
that the RO can request them.  Copies of 
the medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder), should be 
requested.  All records obtained should 
be associated with the claims folder.

2.  The RO should seek to associate all 
treatment records pertaining to treatment 
afforded the veteran from the Central 
Texas Veterans Health Care System from 
April 2001 to the present with the claims 
folder.  

3.  A VA social and industrial survey 
should be undertaken by a social worker.  
The social worker should elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  With regard to his 
employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The veteran's day to day 
functioning and activity level should be 
determined and recorded.  The claims 
folder must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.

4.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected back disability. 
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  The veteran's low back 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the 
lumbosacral spine.  Additionally, the 
examiner should be requested to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination as set 
forth by the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back orthopedic-
related symptoms, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, which 
are attributable to his service-connected 
low back disability.  The examiner should 
also evaluate and describe in detail the 
effect the veteran's service-connected 
back disability may have on his 
industrial capability.  A discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

5.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  All 
indicated tests and studies should be 
accomplished at this time.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back neurologic-
based symptoms, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, which 
are attributable to his service-connected 
low back disability.  The examiner should 
also evaluate and describe in detail the 
effect the veteran's service-connected 
back disability may have on his 
industrial capability.  A discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

6.  Thereafter, the veteran should be 
scheduled for a VA respiratory 
examination to be administered by an 
appropriate respiratory specialist in 
order to determine the extent of his 
service-connected sinusitis.  The claims 
folder and a copy of this Remand must be 
made available to, and reviewed by, the 
examiner prior to the examination.  All 
necessary tests should be conducted.  All 
findings should be reported in detail.  
It is requested that the examiner obtain 
a detailed history regarding the 
frequency and severity ( incapacitating 
and non-incapacitating) of the sinusitis 
on a yearly basis.  It is requested that 
the examiner also identify, to the extent 
possible, the complaints, symptoms and 
findings, which are attributable to the 
sinusitis versus other respiratory 
disorders.  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

7.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations and social/industrial survey 
are made part of the claims folder.  The 
RO is also requested to notify the 
veteran of 38 C.F.R. § 3.655 (2000).

8.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

9.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
claims in appellate status, taking into 
account all applicable laws and 
regulations.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


